DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 11-13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando et al. (EP 2982938 A1, hereinafter Ando).

Regarding claim 1, Ando teaches a pressure detection sensor (see Fig. 26; see also [0230]-[0232], sensor comprising electrodes 3822/3821/381, piezoelectric film 380, and related electronics), comprising: a piezoelectric film (380) having a first region (see Fig. 26, first region in area of electrodes 3821/3822) and a second region located outside the first region in a plan view thereof (see Fig. 26, second region in area of electrodes 381), with the piezoelectric film configured to be deformed in response to a pressing operation (see [0232]-[0233], discussion of deformation of film under pressing/stress); a first electrode pair respectively disposed on first and second main surfaces of the piezoelectric film that oppose each other and in the first region of the piezoelectric film (see Fig. 26 and [0231], electrodes 3821/3822 on first and second main surfaces of piezoelectric film 380 as discussed); and a second electrode pair respectively disposed on the first and second main surfaces of the piezoelectric film and in the second region of the piezoelectric film (see Fig. 26 and [0231], electrodes 381 on first and second main surfaces of piezoelectric film 380 as discussed), wherein the first electrode pair is configured to output a voltage having a polarity different from a polarity of a voltage output by the second electrode pair when the piezoelectric film receives the pressing operation (see [0230]-[0232], discussion of voltage polarity of electrodes 3822/3821 and 381).

Regarding claim 3, Ando above teaches all of the limitations of claim 1.
Furthermore, Ando teaches that the piezoelectric film has a symmetrical shape in the plan view thereof (see [0230] and Fig. 26, symmetry of film 381 described).

Regarding claim 5, Ando above teaches all of the limitations of claim 1.
Furthermore, Ando teaches that the piezoelectric film comprises a chiral polymer that is uniaxially stretched (see [0071] and [0228]-[0229], use of chiral polymer PLLA).

Regarding claim 6, Ando above teaches all of the limitations of claims 1 and 5.
Furthermore, Ando teaches that the first electrode pair includes at least one cutout extending in a direction inclined by 45 degrees with respect to a stretching direction of the chiral polymer (see Fig. 26, stretch direction 45 degrees from the long-side direction and short-side direction, and the cutout is along the direction of the short-side as shown).

Regarding claim 7, Ando above teaches all of the limitations of claims 1 and 5.
Furthermore, Ando teaches that the first electrode pair includes at least one protrusion that protrudes toward the second region in a direction inclined by -45 degrees with respect to a stretching direction of the chiral polymer (see Fig. 26, stretch direction 45 degrees from the long-side direction and short-side direction, and the cutout is along the direction of the short-side as shown; wherein the first electrode pair 3821/3822 each have protrusions which extend along the short-side axis).

Regarding claim 8, Ando above teaches all of the limitations of claim 1.
Furthermore, Ando teaches that the first region is a center portion of the piezoelectric film in the plan view thereof, and second region surrounds at least a portion of the first region the plan view thereof (see Fig. 26, first region of electrodes 3821/3822 in the center portion of the film 380 in the left/right direction and the second region of electrodes 381 surrounds the first region on the left and right side as shown).

Regarding claim 11, Ando above teaches all of the limitations of claim 1.
Furthermore, Ando teaches that the respective electrodes of the first and second electrode pairs disposed on the first main surface of the piezoelectric film are disposed in a same plane as each other and both extend to an outer side surface of the piezoelectric film (see Fig. 26, electrodes 3821/3822 and 381 located on the same plane and extend to the outer sides as shown).

Regarding claim 12, Ando teaches a pressure detection sensor (see Fig. 26; see also [0230]-[0232], sensor comprising electrodes 3822/3821/381, piezoelectric film 380, and related electronics), comprising: a piezoelectric film (380) having first and second main surfaces that oppose each and being deformable in response to a pressing operation (see Fig. 26, film 380 has upper (first) and lower (second) surfaces; see also [0230]-[0232], film 380 deforms under pressure/strain); a first electrode pair disposed on the first and second main surfaces of the piezoelectric film (see Fig. 26 and [0231], first electrodes 3821/3822 disposed on upper and lower surfaces), respectively, and in an inner region of the piezoelectric film relative to a planar view of one of the first and second main surfaces (see Fig. 26, first electrodes 3821/3822 extend from an outer (edge) region to an inner (middle) region and thus are considered to be located in an outer and inner region of the film 380 in the plan view); a second electrode pair disposed on the first and second main surfaces of the piezoelectric film (see Fig. 26 and [0231], second electrodes 381 disposed on upper and lower surfaces), respectively, and in an outer region of the piezoelectric film relative to the planar view, with the outer region being outside the inner region in the planar view (see Fig. 26, second electrodes 381 extend from an outer (edge) region to an inner (middle) region and thus are considered to be located in an outer and inner region of the film 380 in the plan view), wherein the first electrode pair is configured to output a voltage having a first polarity in response to the pressing operation of piezoelectric film, and wherein second electrode pair is configured to output a voltage having a second polarity in response to the pressing operation of piezoelectric film, with the second polarity being different than the first polarity (see [0230]-[0232], discussion of voltage polarity of electrodes 3822/3821 and 381).

Regarding claim 13, Ando above teaches all of the limitation of claim 12.
Furthermore, Ando teaches that the first polarity is one of a positive and negative polarity and the second polarity is the other of the positive and negative polarity (see [0231]-[0232], discussion of polarity).

Regarding claim 15, Ando above teaches all of the limitation of claim 12.
Furthermore, Ando teaches that the piezoelectric film comprises a chiral polymer that is uniaxially stretched (see [0071] and [0228]-[0229], use of chiral polymer PLLA).

Regarding claim 16, Ando above teaches all of the limitation of claims 12 and 15.
Furthermore, Ando teaches that the first electrode pair includes at least one cutout extending in a direction inclined by 45 degrees with respect to a stretching direction of the chiral polymer (see Fig. 26, stretch direction 45 degrees from the long-side direction and short-side direction, and the cutout is along the direction of the short-side as shown).

Regarding claim 17, Ando above teaches all of the limitation of claims 12 and 15.
Furthermore, Ando teaches that the first electrode pair includes at least one protrusion that protrudes toward the second region in a direction inclined by -45 degrees with respect to a stretching direction of the chiral polymer (see Fig. 26, stretch direction 45 degrees from the long-side direction and short-side direction, and the cutout is along the direction of the short-side as shown; wherein the first electrode pair 3821/3822 each have protrusions which extend along the short-side axis).

Regarding claim 20, Ando teaches an electronic device (see Fig. 26; see also [0230]-[0232], electronic device comprising electrodes 3822/3821/381, piezoelectric film 380, and related electronics) comprising: a housing (see Fig. 26, housing with sidewalls 822 and 823); and pressure detection sensor that includes: a piezoelectric film (380) having a first region (see Fig. 26, first region in area of electrodes 3821/3822) and a second region located outside the first region in a plan view thereof (see Fig. 26, second region in area of electrodes 381), with the piezoelectric film configured to be deformed in response to a pressing operation (see [0232]-[0233], discussion of deformation of film under pressing/stress); a first electrode pair respectively disposed on first and second main surfaces of the piezoelectric film that oppose each other and in the first region of the piezoelectric film (see Fig. 26 and [0231], electrodes 3821/3822 on first and second main surfaces of piezoelectric film 380 as discussed); and a second electrode pair respectively disposed on the first and second main surfaces of the piezoelectric film and in the second region of the piezoelectric film (see Fig. 26 and [0231], electrodes 381 on first and second main surfaces of piezoelectric film 380 as discussed), wherein the first electrode pair is configured to output a voltage having a polarity different from a polarity of a voltage output by the second electrode pair when the piezoelectric film receives the pressing operation (see [0230]-[0232], discussion of voltage polarity of electrodes 3822/3821 and 381).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 10, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ando.

Regarding claim 2, Ando above teaches all of the limitations of claim 1.
Ando above fails to specifically teach that the first region has a surface area in the plan view of the piezoelectric film equal to a surface area of the second region in the plan view of the piezoelectric film.
However, as described above, Ando teaches that the surface area of the piezoelectric film is separated into a first area and a second area for the first and second electrodes, respectively (see Fig. 26, area for electrodes 3822/3821 and 381).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the sensor of Ando such that the area of the first and second electrodes were optimized relative to each other. This would allow for the optimization of the voltage detection for each area of the piezoelectric film so as to improve sensor sensitivity. Furthermore, it has been held that discovering an optimum value of a result effective variable (in this case, the area of the electrodes) involves only routine skill in the art. MPEP 2144.05 (II-A).

Regarding claims 9 and 10, Ando above teaches all of the limitations of claim 1.
Furthermore, Ando fails to specifically teach that the respective electrodes of the first and second electrode pairs disposed on the second main surface of the piezoelectric film are configured as reference electrodes; wherein the respective electrodes configured as reference electrodes are a single continuous electrode.
However, Ando does teach that the electrodes are configured to measure the voltage generated at the upper and lower surfaces of the piezoelectric film (see [0231]-[0232], description of voltage measurements).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Ando such that one of the electrodes of each pair may be considered the reference electrode and wherein each of the reference electrodes are connected to each other or ground and thereby forming a single reference electrode. This is because the combining of reference electrodes allows for a reduction in electrical components needed for voltage measurements and thereby reduces the cost of the device.

Regarding claim 14, Ando above teaches all of the limitation of claim 12.
Ando fails to specifically teach that the inner region has a surface area in the planar view that is equal to a surface area of the outer in the planar view.
However, as described above, Ando teaches that the surface area of the piezoelectric film is separated into a first area and a second area for the first and second electrodes, respectively (see Fig. 26, area for electrodes 3822/3821 and 381).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the sensor of Ando such that the area of piezoelectric film and thus the first and second electrodes were optimized relative to each other. This would allow for the optimization of the voltage detection for each area of the piezoelectric film so as to improve sensor sensitivity. Furthermore, it has been held that discovering an optimum value of a result effective variable (in this case, the area of the electrodes) involves only routine skill in the art. MPEP 2144.05 (II-A).

Regarding claims 18 and 19, Ando above teaches all of the limitations of claim 12.
Furthermore, Ando fails to specifically teach that the respective electrodes of the first and second electrode pairs disposed on the second main surface of the piezoelectric film are configured as reference electrodes; wherein the respective electrodes configured as reference electrodes are a single continuous electrode.
However, Ando does teach that the electrodes are configured to measure the voltage generated at the upper and lower surfaces of the piezoelectric film (see [0231]-[0232], description of voltage measurements).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Ando such that one of the electrodes of each pair may be considered the reference electrode and wherein each of the reference electrodes are connected to each other or ground and thereby forming a single reference electrode. This is because the combining of reference electrodes allows for a reduction in electrical components needed for voltage measurements and thereby reduces the cost of the device.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ando as applied to claim 3 above, and further in view of Ando et al. (WO 2016/027818, hereinafter Ando818).

Regarding claim 4, Ando above teaches all of the limitations of claims 1 and 3.
Ando above fails to specifically teach that the piezoelectric film is circular in the plan view thereof.
Ando818 teaches a piezoelectric sensor which comprises a piezoelectric film which is circular (see Fig. 13, touch panel 1A with piezoelectric film 20C which is circular as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the sensor of Ando such that it was circular as described by Ando818. This allows for various casings to be provided with the piezoelectric sensor, thereby improving the number of device that may be equipped with the sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855